Exhibit 10.12

 

FOURTH AMENDMENT

 

TO THE

 

CREDIT AGREEMENT

 

dated July 29, 2003

 

between

 

WESTERN PLAINS ENERGY, L.L.C.

as Borrower

 

and

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

as Lender

 

October 2, 2006

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT

to the

CREDIT AGREEMENT

 

THIS FORTH AMENDMENT to the CREDIT AGREEMENT (the “Forth Amendment”) dated
July 29, 2003 (the “Agreement”), is made and entered into as of October 2, 2006,
by and between WESTERN PLAINS ENERGY, L.L.C., a Kansas limited liability company
(“Borrower”) and AGCOUNTRY FARM CREDIT SERVICES, FLCA (“Lender”).

 

WHEREAS, the parties entered into the First Amendment to the Agreement on
March 4, 2004 (the “First Amendment”);

 

WHEREAS, the parties entered into the Second Amendment to the Agreement on
November 15, 2004 (the “Second Amendment”);

 

WHEREAS, the parties entered into the Third Amendment to the Agreement on
March 7, 2006 (the “Third Amendment”); and

 

WHEREAS, pursuant to Section 9.02(b) of the Agreement, Lender and Borrower
hereby agree to further amend the Agreement subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender agree as follows:

 

1.             Definitions.  Except as otherwise provided herein, capitalized
terms used herein without definition shall have the meanings provided for in the
Agreement.

 

2.             “Variable Rate.”  The defined term “Variable Rate” under
Section 1.01 of the Agreement is deleted in its entirety and replaced with the
following language:

 

“Variable Rate” shall mean the per annum floating rate of interest equal to
LIBOR, as determined on the applicable Determination Date, plus 250 basis points
(2.50%) during the related Interest Period.

 

3.             Revolving Commitment.  The defined term “Revolving Commitment”
under Section 1.01 of the Agreement is deleted in its entirety and replaced with
the following language:

 

“Revolving Commitment” shall mean the obligation of Lender to make Revolving
Loans to Borrower in accordance with the terms of Section 2.05 in an amount not
to exceed the Revolving Conversion Amount of $4,000,000.

 

4.             Suspension of Administrative Fee.  The requirement that Borrower
pay to Lender an Administrative Fee pursuant to Section 2.14(c) of the Agreement
is hereby suspended until further notice by Lender.

 

5.             Quarterly Fees.  Section 2.14(d)(ii) of the Agreement is deleted
in its entirety and replaced with the following language:

 

--------------------------------------------------------------------------------


 

(ii)           one-quarter of one percent (0.25%) per annum on the unused amount
of the Revolving Commitment during the Revolving Credit Availability Period.

 

6.             Repayment of Loans.  Section 2.09(b) of the Agreement is deleted
in its entirety and replaced with the following language:

 

(b)           Revolving Facility.  During the Revolving Credit Availability
Period, Borrower shall pay in arrears, not later than the first day of each
month, interest at the rate in effect from time to time pursuant to
Section 2.07(a) based on the daily balance of the Revolving Loans outstanding
during the related monthly period.  All principal and accrued and unpaid
interest on the Revolving Loans shall be due and payable on the Maturity Date.

 

7.             Capital Expenditures.  Section 6.03 of the Agreement is deleted
in its entirety and replaced with the following language:

 

Section 6.03         Capital Expenditures.  Borrower will not make Capital
Expenditures in excess of $2,500,000 during any fiscal year period following
Construction Completion without Lender’s prior written approval.

 

8.             Representations; Events of Default.  In order to induce Lender to
execute this Fourth Amendment, the Borrower hereby:

 

(a)           makes and renews to Lender the representations and warranties set
forth in Article IV of the Agreement; and

 

(b)           certifies to Lender that no Default or Event of Default has
occurred under the Agreement.

 

9.             Expenses.  Borrower shall pay or reimburse Lender for attorneys’
fees and costs of Lender’s legal counsel in connection with the preparation,
execution, delivery and consummation of this Fourth Amendment, and,
notwithstanding anything to the contrary, all such fees and costs incurred by
Lender, without limitation, in connection with enforcement or protection of
Lender’s rights under the Agreement.

 

10.           General.  On and after the effectiveness of this Fourth Amendment,
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Agreement, and each reference in the loan
documents to the Agreement, shall mean the Agreement as amended by the First
Amendment, Second Amendment, Third Amendment, and this Fourth Amendment.  The
Agreement shall continue to be in full force and effect and is hereby ratified
and confirmed in all respects.

 

10.           Counterpart Signatures.  This Fourth Amendment may be executed by
each party in one or more counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one binding document. 
Signature by facsimile shall bind the parties hereto.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

 

 

WESTERN PLAINS ENERGY, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Torluemke

 

 

 

Name:

Jeff Torluemke

 

 

 

Title:

Chief Executive Officer

 

 

 

 

LENDER:

 

 

 

 

 

 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randolph L. Aberle

 

 

 

Name:

Randolph L. Aberle

 

 

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------